180 F.2d 751
Thomas A. NEELY, Appellant,v.Dr. Ivan W. STEELE, Warden, Medical Center for Federal Prisoners, Springfield, Missouri.
No. 14031.
United States Court of Appeals Eighth Circuit.
March 9, 1950.

Appeal from the United States District Court for the Western District of Missouri.
James H. Keet, Springfield, Mo., for appellant.
Sam M. Wear, United States Attorney, Kansas City, Mo., and William Aull III, Assistant United States Attorney, Lexington, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed.